— Order, Supreme Court, New York County, entered October 16, 1978, directing plaintiff to supply defendant with copies of statements of plaintiff’s cocrew members, is unanimously affirmed, without costs. While we do not consider statements by these seamen, former employees, as statements by the defendant, we think Special Term did not abuse its discretion in directing the furnishing of these statements, particularly as the witnesses involved are merchant seamen who may not be readily available. Of course, fairness requires that such discretion should also be exercised in plaintiff’s favor with respect to statements obtained by defendant, if the occasion arises. Concur — Sandler, J. P., Sullivan, Bloom, Silver-man and Ross, JJ.